UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 18-K/A For Foreign Governments and Political Subdivisions Thereof Amendment No. 2 to ANNUAL REPORT of EUROPEAN INVESTMENT BANK (Name of registrant) Date of end of last fiscal year:December 31, 2013 Name and address of person authorized to receive notices and communications from the Securities and Exchange Commission: Philip J. Boeckman, Esq. Cravath, Swaine & Moore LLP CityPoint One Ropemaker Street London EC2Y 9HR United Kingdom The undersigned registrant hereby amends its Annual Report on Form 18-K for the fiscal year ended December 31, 2013 (the “Annual Report”) as follows: The following additional exhibits are added to the Annual Report: Exhibit VIII:Underwriting Agreement dated August 28, 2014, in connection with the offering of $3,000,000,000 2.125% Notes due 2021. Exhibit IX:Opinion of the European Investment Bank (acting through its Legal Directorate) dated September 5, 2014, in connection with the offering of $3,000,000,000 2.125% Notes due 2021. Exhibit X: Opinion of Cravath, Swaine & Moore LLP dated September 5, 2014, in connection with the offering of $3,000,000,000 2.125% Notes due 2021. Exhibit XI: Underwriting Agreement dated October 8, 2014, in connection with the offering of $1,000,000,000 2.500% Notes due 2024. Exhibit XII:Opinion of the European Investment Bank (acting through its Legal Directorate) dated October 15, 2014, in connection with the offering of $1,000,000,000 2.500% Notes due 2024. Exhibit XIII: Opinion of Cravath, Swaine & Moore LLP dated October 15, 2014, in connection with the offering of $1,000,000,000 2.500% Notes due 2024. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amendment to the annual report to be signed on its behalf by the undersigned, thereunto duly authorized at Luxembourg, Grand Duchy of Luxembourg, on the28th day ofNovember, 2014. EUROPEAN INVESTMENT BANK (Name of registrant) by /s/ Bertrand de Mazières Bertrand de Mazières Director General Finance Directorate by /s/ Sandeep Dhawan Sandeep Dhawan Head of Funding Americas, Asia, Pacific Capital Markets by /s/ David O’Sullivan David O’Sullivan Head of Delegation of the Delegation of the European Union to the United States EXHIBIT INDEX Exhibit Document VIII Underwriting Agreement dated August 28, 2014, in connection with the offering of $3,000,000,000 2.125% Notes due 2021. IX Opinion of the European Investment Bank (acting through its Legal Directorate) dated September 5, 2014, in connection with the offering of $3,000,000,000 2.125% Notes due 2021. X Opinion of Cravath, Swaine & Moore LLP dated September 5, 2014, in connection with the offering of $3,000,000,000 2.125% Notes due 2021. XI Underwriting Agreement dated October 8, 2014, in connection with the offering of $1,000,000,000 2.500% Notes due 2024. XII Opinion of the European Investment Bank (acting through its Legal Directorate) dated October 15, 2014, in connection with the offering of $1,000,000,000 2.500% Notes due 2024. XIII Opinion of Cravath, Swaine & Moore LLP dated October 15, 2014, in connection with the offering of $1,000,000,000 2.500% Notes due 2024.
